2013 IL 114994

                            IN THE
                       SUPREME COURT
                              OF
                     THE STATE OF ILLINOIS


                        (Docket No. 114994)
     In re SHELBY R., a Minor (The People of the State of Illinois,
                 Appellant, v. Shelby R., Appellee).

                      Opinion filed September 19, 2013.

        JUSTICE THEIS delivered the judgment of the court, with
     opinion.
        Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
     Karmeier, and Burke concurred in the judgment and opinion.



                                  OPINION

¶1        The principal issue in this appeal is whether the Juvenile Court
     Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West 2010)) authorizes
     a trial court to commit a minor to the Department of Juvenile Justice
     (Department) when the minor, who was adjudicated delinquent for
     unlawful consumption of alcohol, violates the conditions of her
     probation. The appellate court held that the Act does not permit
     commitment to the Department and reversed the judgment of the trial
     court. 2012 IL App (4th) 110191.
¶2        For the reasons that follow, we affirm the judgment of the
     appellate court.

¶3                               BACKGROUND
¶4       On December 30, 2009, in the Champaign County circuit court,
     the State filed a petition for adjudication of wardship with respect to
     respondent, Shelby R., then 14 years old. The petition alleged that on
     December 29, 2009, respondent committed the offenses of domestic
     battery (720 ILCS 5/12-3.2(a)(1), (2) (West 2010)), in that she
     punched a family member, and tore another family member’s shirt;
     aggravated assault (720 ILCS 5/12-2(a)(1) (West 2010)), in that she
     waved a knife at her mother; and unlawful consumption of alcohol
     (235 ILCS 5/6-20(e) (West 2010)). Respondent was appointed
     counsel and entered a general denial to the charges. The trial court
     granted the State’s motion to detain respondent pending further
     proceedings and ordered that respondent be detained at the
     Champaign County Youth Detention Center.
¶5        Trial on the State’s petition was scheduled for February 1, 2010.
     On that date, the trial court was advised that respondent had been
     accepted into a residential substance abuse treatment program at
     Gateway Foundation in Carbondale. The trial court continued the case
     for status, putting the trial “on hold” until respondent completed
     treatment.
¶6        In April 2010, respondent left Gateway without completing the
     program. As a consequence, the following month respondent was
     again confined to the Champaign County Youth Detention Center,
     where she remained until June 7, 2010. On that date, respondent pled
     guilty to unlawful consumption of alcohol, a Class A misdemeanor
     (235 ILCS 5/6-20(f) (West 2010)), in exchange for dismissal of the
     domestic battery and aggravated assault charges. The State provided
     a factual basis for the charge, advising the court that on December 29,
     2009, respondent admitted to a police officer that she had consumed
     alcohol, and that a breath test revealed a blood-alcohol content of
     0.142. The trial court accepted the plea, adjudicated respondent a
     delinquent minor, and made her a ward of the court. On respondent’s
     motion, the trial court released respondent from detention to the
     custody of her mother, pending sentencing.
¶7        On July 7, 2010, the trial court sentenced respondent to 18
     months’ probation. Among the conditions of her probation was that
     respondent refrain from consuming any alcoholic beverages or using
     illicit drugs. Respondent was also required to submit to random drug
     testing.
¶8        On September 8, 2010, the State filed a petition to revoke
     respondent’s probation. The State alleged that on August 18, 2010,
     respondent submitted a urine sample that tested positive for the
     presence of marijuana and cocaine metabolites. Respondent
     subsequently admitted the probation violation. The trial court advised

                                      -2-
       respondent of the possible consequences of that admission, including
       commitment to the Department for up to one year. The trial court
       revoked respondent’s probation and, at a new sentencing hearing,
       committed respondent to the Department for an indeterminate term
       of 364 days, with a credit of 55 days for time spent in pretrial
       detention. Respondent was thereafter conveyed to the Department’s
       facility in Warrenville.
¶9         Respondent filed a motion to reconsider her sentence, arguing that
       the Act prohibits commitment to the Department for unlawful
       consumption of alcohol. The trial court disagreed, and denied
       respondent’s motion. Respondent challenged her sentence on appeal,
       and the appellate court reversed. 2012 IL App (4th) 110191.
¶ 10       The appellate court first recognized that because respondent had
       completed her sentence, the issue of its validity was moot. Id. ¶ 16.
       The appellate court, however, agreed with respondent that review was
       appropriate under the public interest exception to the mootness
       doctrine. Id. ¶ 17. On the merits, the appellate court held that the Act
       does not permit a minor to be sentenced to incarceration in the
       Department for unlawful consumption of alcohol. Id. ¶ 57.
¶ 11       We allowed the State’s petition for leave to appeal. Ill. S. Ct. R.
       315(a) (eff. Feb. 26, 2010).

¶ 12                                ANALYSIS
¶ 13       The State argues that we need not consider the propriety of
       respondent’s sentence because the case is moot and, contrary to the
       appellate court’s judgment, the public interest exception to the
       mootness doctrine is inapplicable. Alternatively, the State argues that
       even if the public interest exception applies, the appellate court
       misconstrued the Act. According to the State, the trial court’s order
       committing respondent to the Department was proper, pursuant to
       section 1-4.1 of the Act (705 ILCS 405/1-4.1 (West 2010)), because
       respondent violated a valid court order when she violated the terms
       of her probation. On these issues of law our review proceeds de novo.
       Wright Development Group, LLC v. Walsh, 238 Ill. 2d 620, 632-33
       (2010); In re C.C., 2011 IL 111795, ¶ 29.

¶ 14                                Mootness
¶ 15      An appeal is moot if no controversy exists or if events have
       occurred which foreclose the reviewing court from granting effectual

                                         -3-
       relief to the complaining party. In re Marriage of Peters-Farrell, 216
Ill. 2d 287, 291 (2005). Where, as here, the appeal involves the
       validity of a sentence, such appeal is rendered moot if the sentence
       has been served. People v. Roberson, 212 Ill. 2d 430, 435 (2004);
       People v. Lynn, 102 Ill. 2d 267, 272 (1984). Respondent
       acknowledged, in the appellate court, that she served her sentence.
       Thus, her appellate court appeal was moot. Although the general rule
       is that Illinois courts will not decide moot questions (Wright
       Development Group, 238 Ill. 2d at 632), this court has recognized
       exceptions to that rule. See In re Alfred H.H., 233 Ill. 2d 345, 355,
       358, 361 (2009) (discussing the public interest exception, the
       “capable of repetition yet avoiding review” exception, and the
       collateral consequences exception to the mootness doctrine).
¶ 16        In the instant case, the appellate court held that the validity of
       respondent’s sentence, although moot, was reviewable under the
       public interest exception to the mootness doctrine. 2012 IL App (4th)
       110191, ¶ 17. This exception permits review of an otherwise moot
       question where the “magnitude or immediacy of the interests
       involved warrant[s] action by the court.” (Internal quotation marks
       omitted.) Felzak v. Hruby, 226 Ill. 2d 382, 392 (2007) (quoting Dixon
       v. Chicago & North Western Transportation Co., 151 Ill. 2d 108, 117
       (1992)). Application of this exception, which is narrowly construed,
       requires a clear showing of each of the following criteria: (1) the
       question presented is of a public nature; (2) an authoritative
       determination of the question is desirable for the future guidance of
       public officers; and (3) the question is likely to recur. Wisnasky-
       Bettorf v. Pierce, 2012 IL 111253, ¶ 12; Felzak, 226 Ill. 2d at 393.
¶ 17        The State does not dispute that the appellate court correctly found
       that the first and third criteria are satisfied here. The State argues only
       that the second criterion—the desirability of an authoritative
       determination—is not satisfied. The State contends that the second
       criterion requires a disarray in the law or conflicting precedent on the
       question before the court, or some other circumstance, that would
       make an authoritative determination not merely useful to public
       officers, but “especially useful” to them. The State continues that the
       appellate court here was faced with a complete absence of precedent
       as to whether a juvenile may be committed to the Department for
       underage drinking and the law was thus not in disarray, and that no
       other circumstance exists which would require an authoritative
       determination on that question. The State argues that under these


                                          -4-
       circumstances the appellate court erred in applying the public interest
       exception and its opinion, therefore, must be vacated. We disagree.
¶ 18        Since our formal adoption of the public interest exception in
       People ex rel. Wallace v. Labrenz, 411 Ill. 618, 622 (1952), this court
       has reviewed a variety of otherwise moot issues under this exception.
       See, e.g., In re E.G., 133 Ill. 2d 98 (1989) (whether a minor has the
       right to refuse medical treatment); Bonaguro v. County Officers
       Electoral Board, 158 Ill. 2d 391 (1994) (whether a political party may
       fill a vacancy in nomination for judicial office by party resolution);
       Roberson, 212 Ill. 2d 430 (whether a defendant is entitled to a credit
       on a violation-of-bail-bond sentence for time spent in custody
       awaiting trial on the underlying charge that was dismissed); In re
       Christopher K., 217 Ill. 2d 348 (2005) (whether the law-of-the-case
       doctrine bars consideration of an extended juvenile jurisdiction
       motion after the denial of a discretionary transfer motion is affirmed
       on appeal); Wirtz v. Quinn, 2011 IL 111903 (whether an
       appropriations bill impermissibly contained substantive law).
¶ 19        When considering whether the second criterion for application of
       the public interest exception has been satisfied, this court has
       emphasized the importance of examining the state of the law as it
       relates to the moot question. In re Commitment of Hernandez, 239 Ill.
2d 195, 202 (2010); Christopher K., 217 Ill. 2d at 360. Generally, we
       have “declined to apply the public interest exception when there are
       no conflicting precedents requiring an authoritative resolution.”
       Peters-Farrell, 216 Ill. 2d at 292. Accord In re J.T., 221 Ill. 2d 338,
       351 (2006) (finding no need for an authoritative determination of
       moot issue where appellate court cases on that issue were uniform).
       Conversely, we have frequently cited the confused state of the law
       when deciding that an authoritative resolution of an otherwise moot
       question is desirable. See, e.g., In re Andrew B., 237 Ill. 2d 340, 347
       (2010) (“second element [of public interest exception] is satisfied
       because our appellate court is divided on the issue”); Commonwealth
       Edison Co. v. Will County Collector, 196 Ill. 2d 27, 33 (2001) (“our
       case law *** is in conflict” and the governing principles are “in the
       state of some muddle” (internal quotation marks omitted)); In re D.L.,
       191 Ill. 2d 1, 8 (2000) (“the relevant appellate court precedents are in
       conflict”).
¶ 20        Notwithstanding the significance of a conflict in the case law
       when determining whether a moot question should be decided under
       the public interest exception, the absence of a conflict does not


                                         -5-
       necessarily bar our review. Case law demonstrates that even issues of
       first impression may be appropriate for review under this exception.
       In Labrenz, for example, we considered an issue of first impression
       involving the trial court’s authority to appoint a guardian on behalf of
       an infant whose parents, for religious reasons, would not consent to
       certain medical treatment. Applying the public interest exception, we
       noted that in situations where a child’s life is endangered, “public
       authorities must act promptly if their action is to be effective, and
       although the precise limits of authorized conduct cannot be fixed in
       advance, no greater uncertainty should exist than the nature of the
       problems makes inevitable.” Labrenz, 411 Ill. at 623.
¶ 21        We have also considered various issues of first impression arising
       under our election law, including issues regarding eligibility to run for
       public office. See, e.g., Wisnasky-Bettorf, 2012 IL 111253; Goodman
       v. Ward, 241 Ill. 2d 398 (2011); Cinkus v. Village of Stickney
       Municipal Officers Electoral Board, 228 Ill. 2d 200 (2008). We
       reasoned that consideration of such issues, though moot, would
       unquestionably aid election officials and lower courts in deciding
       election disputes promptly, avoiding uncertainty in the electoral
       process. Goodman, 241 Ill. 2d at 405. We applied the same rationale
       in Sandholm v. Kuecker, 2012 IL 111443, to an issue of first
       impression regarding attorney fees under the Citizen Participation Act
       (735 ILCS 110/25 (West 2008)). Although the attorney fee issue was
       rendered moot by our decision on the main issue, we determined that
       consideration under the public interest exception was warranted
       because, inter alia, a “definitive decision by this court will provide
       guidance to the lower courts in deciding which attorney fees are
       appropriate under the Act.” Sandholm, 2012 IL 111443, ¶ 63 (citing
       Goodman, 241 Ill. 2d at 404-05).
¶ 22        Here, the appellate court was also confronted with an issue of first
       impression—whether a juvenile may be committed to the Department
       for underage drinking. The need for an authoritative determination of
       this issue, which involves the liberty interests of minors, is at least as
       great as the need relative to the attorney fee issue in Sandholm, the
       candidate eligibility issue in Goodman, and the medical care issue in
       Labrenz. Providing a definitive decision as to the statutory limits of
       a judge’s sentencing authority for underage drinking, a common
       occurrence, will provide guidance not only to juvenile court judges
       and prosecutors, but also defense attorneys who must advise their
       young clients in a competent and accurate manner. No greater


                                          -6-
       uncertainty should exist in a delinquent minor proceeding than the
       circumstances of an individual case may dictate.
¶ 23       We conclude that the appellate court did not err when it applied
       the public interest exception to the mootness doctrine and reviewed
       the sentencing issue on the merits. For the same reasons that review
       by the appellate court was appropriate, review by this court is also
       appropriate. Thus, we turn to the substantive issue before us.

¶ 24        Unlawful Consumption of Alcohol and Commitment to the
                           Department of Juvenile Justice
¶ 25       The Liquor Control Act of 1934 forbids the consumption of
       alcohol by any person under the age of 21. 235 ILCS 5/6-20(e) (West
       2010). A violation constitutes a Class A misdemeanor. 235 ILCS 5/6-
       20(f) (West 2010). Respondent admitted to a violation of this act and
       was adjudicated a delinquent minor.
¶ 26       In criminal proceedings, sentencing is governed by the Unified
       Code of Corrections, under which a Class A misdemeanor is
       punishable by imprisonment for a term of less than one year. 730
       ILCS 5/5-4.5-55(a) (West 2010). In delinquent minor proceedings,
       however, sentencing is governed by the provisions of section 5-710
       of the Juvenile Court Act (705 ILCS 405/5-710 (West 2010)).
¶ 27       The trial court originally sentenced respondent to probation, one
       of the sentencing orders expressly authorized under section 5-710.
       705 ILCS 405/5-710(1)(a)(i) (West 2010). Shortly thereafter, the
       State filed a petition to revoke respondent’s probation. Pursuant to
       section 5-720 of the Act:
               “If the court finds that the minor has violated a condition at
               any time prior to the expiration or termination of the period of
               probation ***, it may continue him or her on the existing
               sentence, with or without modifying or enlarging the
               conditions, or may revoke probation *** and impose any
               other sentence that was available under Section 5-710 at the
               time of the initial sentence.” (Emphasis added.) 705 ILCS
               405/5-720(4) (West 2010).
       The trial court revoked respondent’s probation and sentenced her to
       an indeterminate term of 364 days in the Department of Juvenile
       Justice with credit for time spent in pretrial detention.




                                         -7-
¶ 28       Although commitment to the Department is an authorized
       sentence under section 5-710, its availability is limited. Section 5-
       710(1)(b) states:
               “A minor found to be guilty may be committed to the
               Department of Juvenile Justice ***, provided that the
               commitment *** shall be made only if a term of incarceration
               is permitted by law for adults found guilty of the offense for
               which the minor was adjudicated delinquent.” 705 ILCS
               405/5-710(1)(b) (West 2010).
       Additionally, section 5-710(7) states:
               “In no event shall a guilty minor be committed to the
               Department of Juvenile Justice for a period of time in excess
               of that period for which an adult could be committed for the
               same act.” 705 ILCS 405/5-710(7) (West 2010).
       The Act defines the term “adult” as “a person 21 years of age or
       older.” 705 ILCS 405/1-3(2) (West 2010). See also 705 ILCS 405/1-
       3(10), 5-105(10) (West 2010) (“ ‘Minor’ means a person under the
       age of 21 years subject to this Act.”).
¶ 29       The appellate court reasoned that because an “adult,” as defined
       in the Act, could not be found guilty of the “offense” for which
       respondent was adjudicated delinquent, and could not be incarcerated
       for the “same act” that respondent committed, incarceration was not
       available under section 5-710 at the time of the initial sentence and,
       thus, was not an option when the trial court revoked respondent’s
       probation. 2012 IL App (4th) 110191, ¶¶ 51-52. The appellate court
       rejected the State’s argument that the “incarceration of minors”
       provision set forth in section 1-4.1 of the Act (705 ILCS 405/1-4.1
       (West 2010)) authorized the incarceration of respondent. 2012 IL App
       (4th) 110191, ¶¶ 40-47.
¶ 30       Section 1-4.1 states:
               “Except for minors accused of violation of an order of the
               court, any minor accused of any act under federal or State
               law, or a municipal ordinance that would not be illegal if
               committed by an adult, cannot be placed in a jail, municipal
               lockup, detention center or secure correctional facility.
               Confinement in a county jail of a minor accused of a violation
               of an order of the court, or of a minor for whom there is
               reasonable cause to believe that the minor is a person
               described in section (3) of Section 5-105 [a delinquent


                                        -8-
                minor], shall be in accordance with the restrictions set forth
                in Section 5-410 and 5-501 of this Act.” (Emphasis added.)
                705 ILCS 405/1-4.1 (West 2010).
¶ 31       The State argues that the appellate court misconstrued the Act.
       Focusing on the exception set forth in the first sentence of section 1-
       4.1, the State argues that the trial court was authorized to sentence
       respondent to incarceration because she violated an order of the court
       by violating the terms of her probation. Respondent counters that any
       authority under the Act to incarcerate minors accused of violating a
       court order applies only prior to an adjudicatory proceeding and,
       therefore, is inapplicable here.
¶ 32       As in all cases of statutory construction, our primary objective is
       to give effect to the intent of the legislature. The most reliable
       indicator of such intent is the language of the Act, which must be
       given its plain and ordinary meaning. In re D.F., 208 Ill. 2d 223, 229
       (2003). When the statutory language is clear and unambiguous, we
       will give it effect without resort to extrinsic aids for construction. In
       re C.C., 2011 IL 111795, ¶ 30. Our analysis of the Act is also guided
       by the fundamental principle that statutes must be read as a whole and
       not as isolated provisions. Michigan Avenue National Bank v. County
       of Cook, 191 Ill. 2d 493, 504 (2000). Further, we will presume that
       the legislature did not intend an absurdity, inconvenience, or injustice.
       Sandholm, 2012 IL 111443, ¶ 41. Finally, we must heed the
       legislature’s directive that the Act be “liberally construed” to carry
       out the purpose and policy expressly set forth therein. 705 ILCS
       405/1-2(4) (West 2010).
¶ 33       The State argues that section 1-4.1 is a broad sentencing
       provision, permitting incarceration when a minor is in “violation of
       an order of the court” (705 ILCS 405/1-4.1 (West 2010)). The State
       posits that respondent, having violated a condition of her probation,
       was in violation of an order of the court and, thus, was properly
       sentenced to a term in the Department of Juvenile Justice. The State’s
       argument, however, overlooks that the trial court did not sentence
       respondent to incarceration because she was in violation of an order
       of the court. The trial court revoked respondent’s probation, and then
       sentenced her to incarceration on the sole offense for which she was
       adjudicated delinquent: unlawful consumption of alcohol.
¶ 34       Section 5-720 of the Act governs the process for revoking a
       delinquent minor’s sentence of probation. 705 ILCS 405/5-720 (West
       2010). This section sets forth the notice requirements (705 ILCS

                                         -9-
       405/5-720(1) (West 2010)), the manner in which a probation
       revocation hearing must be conducted (705 ILCS 405/5-720(2), (3)
       (West 2010)), and how the court must proceed “[i]f the court finds
       that the minor has violated a condition” of probation (705 ILCS
       405/5-720(4), (5) (West 2010)). Respondent here admitted the
       violation alleged in the State’s revocation petition, and the trial court
       revoked respondent’s probation as it was permitted to do under
       section 5-720. See 705 ILCS 405/5-720(4) (West 2010). At that point,
       the court’s only option was to “impose any other sentence that was
       available under Section 5-710 at the time of the initial sentence.”
       (Emphasis added.) Id. At the time of the initial sentence, the only
       offense for which respondent could be sentenced was underage
       drinking. Thus, assuming, as the State argues, that section 1-4.1
       permits a minor to be sentenced to incarceration for violation of an
       order of the court, this provision is inapplicable where, as here, the
       minor is sentenced for an entirely different offense.
¶ 35       The State, in effect, would have us read section 1-4.1 as creating
       a new sentencing scheme that overrides the probation revocation
       provisions set forth in section 5-720 and the sentencing provisions of
       section 5-710. The plain language of section 1-4.1, however, does not
       support this view of legislative intent.
¶ 36       We observe first that section 1-4.1 does not refer to probation
       revocation proceedings specifically, or to posttrial delinquent minor
       proceedings generally. Nor does section 1-4.1 contain any reference
       to the kinds of sentencing orders a court may enter when a minor is
       found guilty in a delinquent minor proceeding or guilty of violating
       a condition of probation. The complete absence of language even
       hinting that the legislature intended to modify the sentencing scheme
       for delinquent minors strongly militates against construing section 1-
       4.1 in that fashion.
¶ 37       We also observe that the incarceration exception, by its plain
       terms, applies only to minors “accused” of violating a court order.
       This word choice indicates that the legislature intended section 1-4.1
       to apply to minors who have not yet been found guilty of violating a
       court order. Thus, section 1-4.1 is not a sentencing provision, as it
       applies to those “accused,” not those “found guilty.”
¶ 38       The State disagrees that the term “accused” limits the application
       of section 1-4.1 in this fashion. The State explains that Illinois
       statutes, such as the Uniform Criminal Extradition Act (725 ILCS
       225/3 (West 2010)), the Rights of Crime Victims and Witnesses Act

                                         -10-
       (725 ILCS 120/4 (West 2010)), and the Military Code of Illinois (20
       ILCS 1805/71 (West 2010)), are replete with instances where the
       word “accused” includes both persons charged with a crime and those
       persons convicted of a crime. Based on these other statutes, the State
       maintains that the word “accused,” as used in the first sentence of
       section 1-4.1, identifies the person to whom the incarceration
       exception applies, and not the procedural stage at which the exception
       applies. Thus, according to the State, the incarceration exception
       applies to minors found guilty of violating a court order.
¶ 39       Although this court may, when discerning legislative intent,
       consider similar and related enactments (People ex rel. Illinois
       Department of Corrections v. Hawkins, 2011 IL 110792, ¶ 24), we
       find no similarity and no real relationship between the Juvenile Court
       Act, on the one hand, and the Uniform Criminal Extradition Act, the
       Rights of Crime Victims and Witnesses Act, or the Military Code on
       the other hand. Thus, the term “accused,” as used in these statutes,
       does not inform our interpretation of that term as used in the Juvenile
       Court Act. Rather, our interpretation is informed by the manner in
       which “accused” is used in different sections of the Juvenile Court
       Act. Under our rules of statutory construction, “[w]here a word is
       used in different sections of the same statute, the presumption is that
       the word is used with the same meaning throughout the statute, unless
       a contrary legislative intent is clearly expressed.” People v. Maggette,
       195 Ill. 2d 336, 349 (2001).
¶ 40       The term “accused” appears not only in the first sentence of
       section 1-4.1, on which the State relies, it also appears in the second
       (final) sentence of section 1-4.1:
                “Confinement in a county jail of a minor accused of a
                violation of an order of the court, or of a minor for whom
                there is reasonable cause to believe that the minor is a person
                described in section (3) of Section 5-105 [a delinquent
                minor], shall be in accordance with the restrictions set forth
                in Sections 5-410 and 5-501 of this Act.” (Emphasis added.)
                705 ILCS 405/1-4.1 (West 2010).
       Sections 5-410 and 5-501 contain restrictions on the time and manner
       in which a minor may be held following arrest and pending an
       adjudicatory hearing. 705 ILCS 405/5-410, 5-501 (West 2010); In re
       Randall M., 231 Ill. 2d 122, 129-33 (2008). The incorporation of
       these preadjudication provisions demonstrates that the term
       “accused,” as used in the second sentence of section 1-4.1, identifies

                                        -11-
       a minor who has not yet been adjudicated guilty of violating a court
       order. Indeed, the State agrees that the second sentence of section 1-
       4.1 applies prior to an adjudication of guilt. The State, however,
       offers no cogent reason for construing the same language in the
       preceding sentence to mean something different. Furthermore, the
       only other sections of the Act in which the term “accused” appears do
       not suggest a different meaning. See 705 ILCS 405/5-401(3), 5-
       401.5(e) (West 2010). We, therefore, reject the State’s argument that
       the incarceration exception constitutes a broad sentencing provision
       applicable to minors found guilty of violating a court order.
¶ 41       Our construction of section 1-4.1 does not render the identical
       language in section 5-401(3) of the Act superfluous. Section 5-401(3)
       states:
               “Except for minors accused of violation of an order of the
               court, any minor accused of any act under federal or State
               law, or a municipal or county ordinance that would not be
               illegal if committed by an adult, cannot be placed in a jail,
               municipal lockup, detention center, or secure correctional
               facility. Juveniles accused with underage consumption and
               underage possession of alcohol cannot be placed in a jail,
               municipal lockup, detention center, or correctional facility.”
               705 ILCS 405/5-401(3) (West 2010).
¶ 42       Section 5-401(3) is located within part 4 of the delinquent minors
       article of the Act (article V), which addresses the arrest and taking
       into custody of minors. See 705 ILCS 405/5-401 through 5-415 (West
       2010).
¶ 43       Its applicability is necessarily limited by its location within the
       delinquent minors article. The applicability of section 1-4.1, however,
       is not similarly limited. Section 1-4.1, located within the general
       provisions of article I, potentially applies not only to preadjudication
       delinquent minors, but to other minors that come within the auspices
       of the Act, who have been accused of violating a court order. See 705
       ILCS 5/3-1 to 3-40 (West 2010) (article III) (addressing minors in
       need of authoritative intervention); 705 ILCS 5/4-1 to 4-29 (West
       2010) (article IV) (addressing addicted minors). We view the
       legislature’s decision to repeat, in section 5-401(3), the same
       language appearing in the first sentence of section 1-4.1 as simply the
       legislature’s attempt to clarify the incarceration exception’s general
       applicability, notwithstanding the specific exclusion for “[j]uveniles
       accused with underage consumption and underage possession of

                                        -12-
       alcohol.” 705 ILCS 405/5-401(3) (West 2010). We note that at the
       same time the legislature adopted the first sentence of section 1-4.1,
       and added the same language to section 5-401, it also amended article
       IV of the Act, which addresses addicted minors, to clarify that
       “[m]inors taken into temporary custody under this Section are subject
       to the provisions of Section 1-4.1.” Pub. Act 86-1154 (eff. Jan. 1,
       1993) (codified at 705 ILCS 405/4-4(4) (West 2010)).
¶ 44       In short, construing section 1-4.1 as applying only to minors who
       have not yet been found guilty of violating a court order does not
       render this provision superfluous when considered in light of section
       5-401(3). Moreover, the limited overlap between these two sections
       of the Act does not manifest an intent by the General Assembly that
       section 1-4.1 override the sentencing provisions in section 5-710 or
       the probation revocation provisions in section 5-720.
¶ 45       We further reject the State’s argument that the first sentence of
       section 1-4.1 effectively takes its meaning from section
       5633(a)(11)(A)(ii) of the federal Juvenile Justice and Delinquency
       Prevention Act (42 U.S.C. § 5633(a)(11)(A)(ii) (2006)). This section
       of the federal act sets forth one of four core requirements with which
       a state must comply in order to qualify for federal grant monies to
       support that state’s juvenile justice and delinquency prevention
       efforts. See 42 U.S.C. § 5633(c) (2006) (identifying the four
       requirements). Section 5633(a)(11) provides in relevant part:
                   “[J]uveniles who are charged with or who have
                   committed an offense that would not be criminal if
                   committed by an adult[ ] ***
               shall not be placed in secure detention facilities or secure
               correctional facilities[.]” 42 U.S.C. § 5633(a)(11)(A) (2006).1
       The federal act also contains an exception to this requirement for
       “juveniles who are charged with or who have committed a violation
       of a valid court order.” 42 U.S.C. § 5633(a)(11)(A)(ii) (2006).
¶ 46       The State maintains that Congress adopted the “valid court order
       exception” in 1980 in response to criticism that the federal act,
       enacted six years earlier, limited a court’s ability to deal with chronic
       status offenders, such as chronic truants, runaways, and curfew


           1
            This requirement has become known as the “deinstitutionalization of
       status offenders.” Robert W. Sweet, Jr., Deinstitutionalization of Status
       Offenders: In Perspective, 18 Pepp. L. Rev. 389, 405 (1991).

                                         -13-
       violators. See D’lorah L. Hughes, An Overview of the Juvenile Justice
       and Delinquency Prevention Act and the Valid Court Order
       Exception, 2011 Ark. L. Notes 29, 32. Noting a similarity between the
       language of section 5633 of the federal act and section 1-4.1 of the
       Illinois statute, the State argues that the trial court’s commitment of
       respondent was consistent with this valid court order exception.
       According to the State, respondent committed a flagrant breach of the
       terms of her probation, which was exactly the situation the valid court
       order exception was intended to address.
¶ 47        The issue before us is not whether the trial court’s sentence of
       incarceration is consistent with the purpose purportedly underlying
       Congress’ adoption of the valid court order exception. The issue is
       whether the trial court’s sentence of incarceration is consistent with
       the language of the Illinois statute. To the extent the federal statute is
       relevant to that issue, we note that although the language in section
       1-4.1 is similar to section 5633 of the federal statute, it is not
       identical. The federal statute carves out an exception to the rule
       prohibiting the institutionalization of status offenders for juveniles
       “charged with” a violation of a valid court order, as well as juveniles
       “who have committed” a violation of a valid court order. 42 U.S.C.
       § 5633(a)(11)(A)(ii) (2006). Section 1-4.1, however, only refers to
       minors “accused” of being in violation of a valid court order. 705
       ILCS 405/1-4.1 (West 2010). “Accused” is akin to “charged with.” It
       is not akin to one “who has committed” a violation of a court order.
       Thus, section 1-4.1 carves out a more narrow exception to the rule
       prohibiting the institutionalization of status offenders. Although the
       State would ignore this distinction between the federal statute and the
       Illinois statute, we must apply section 1-4.1 as written. See Hines v.
       Department of Public Aid, 221 Ill. 2d 222, 230 (2006) (court may not
       annex new provisions or substitute different ones in the guise of
       statutory construction).
¶ 48        The State contends that reading the Illinois statute so that a minor
       could be incarcerated upon the mere accusation of violating a court
       order but could not be incarcerated upon being found guilty of
       violating a court order produces an absurdity, a result to be avoided.
       See People v. Hanna, 207 Ill. 2d 486, 499 (2003). We disagree that
       reading the statute according to the its plain terms produces an
       absurdity. The concerns that animate the Act’s provisions relating to
       the potential detention of minors upon being taken into custody and
       prior to an adjudicatory proceeding are not necessarily the same


                                         -14-
       concerns that animate the Act’s sentencing provisions. The legislature
       could have reasonably concluded that enlarging the circumstances
       under which a minor could be sentenced to incarceration is
       antithetical to the statutory policy of promoting the development and
       implementation of community-based programs to prevent delinquent
       behavior. 705 ILCS 405/5-101(2)(a) (West 2010).

¶ 49                              CONCLUSION
¶ 50       We conclude that the trial court was without authority to commit
       respondent to the Department of Juvenile Justice for unlawful
       consumption of alcohol. We, therefore, affirm the judgment of the
       appellate court reversing the judgment of the trial court.

¶ 51      Affirmed.




                                       -15-